DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, the polymer network liquid crystal layer comprises a patterned upper surface and/or a patterned lower surface corresponding to the plurality of miniature light emitting diodes and the method further comprises: S20b patterning the polymer network liquid crystal layer, such that the polymer network liquid crystal layer has at least one patterned surface, wherein a pattern of the at least one patterned surface has a pitch corresponding to a pitch of the plurality of miniature light emitting diodes, and the pattern correspondingly shields the plurality of miniature light emitting diodes and 
Species II, a plurality of transparent electrodes disposed on an upper side and a lower side of the polymer network liquid crystal layer, and the method further comprises: S20c dividing the polymer network liquid crystal layer into a plurality of blocks by a plurality of transparent electrodes, and providing different voltages to the plurality of transparent electrodes respectively, to continuously adjust transmittances of the plurality of blocks according to figs.5 and 6; and
Species III, the polymer network liquid crystal layer comprises a plurality of liquid crystal empty boxes respectively corresponding to regions other than the plurality of miniature light emitting diodes, such that the polymer network liquid crystal layer corresponding to the plurality of miniature light emitting diodes has a first thickness, and the polymer network liquid crystal layer corresponding to the regions other than the plurality of miniature light emitting diodes has a second thickness, the first thickness is greater than the second thickness, and in step S10, shielding of the plurality of mini-LEDs is enhanced by the polymer network liquid crystal layer having the first thickness to reduce transmittance, while shielding of the regions other than the plurality of miniature light emitting diodes is reduced by the polymer network liquid crystal layer having the second thickness to enhance transmittance according to figs.7 and 8.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of “A backlight module, comprising: a substrate; a plurality of miniature light emitting diodes (mini-LEDs) disposed on the substrate at intervals; a polymer network liquid crystal layer disposed above the plurality of mini-LEDs, wherein the polymer network liquid crystal layer is a multilayered structure or a single-layered structure; and an optical functional layer disposed above the polymer network liquid crystal layer” and “A method of regulating transmittance of a backlight module, comprising the following steps: S10 providing a backlight module, comprising: a substrate; a plurality of miniature light emitting diodes (mini-LEDs) disposed on the substrate at intervals; a polymer network liquid crystal layer disposed above the plurality of mini-LEDs, wherein the polymer network liquid crystal layer is a multilayered structure or a single-layered structure; and an optical functional layer disposed above the polymer network liquid crystal layer”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Niu CN 106405915A and Zhao CN 107422529A. 

Niu does not explicitly discloses the plurality of light emitting diodes (LEDs) are the plurality of miniature light emitting diodes (mini-LEDs). 
Zhao discloses a backlight module and a method of regulating transmittance of a backlight module, in at least figs.1, 2, 4 and 5, the plurality of light emitting diodes (LEDs)(1) are the plurality of miniature light emitting diodes (mini-LEDs) disposed on the substrate (6) at intervals (see figs.1,2, 4 and 5) for the purpose of reducing overall 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of light emitting diodes (LEDs) are the plurality of miniature light emitting diodes (mini-LEDs) disposed on the substrate at intervals as taught by Zhao in the backlight module and a method of regulating transmittance of the backlight module of Niu for the purpose of reducing overall thickness of the backlight unit and reducing heat energy and improving the service light of the backlight unit.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JIA X PAN/Primary Examiner, Art Unit 2871